United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-4142
                                   ___________

United States of America,            *
                                     *
           Plaintiff-Appellee,       *
                                     * Appeal from the United States
v.                                   * District Court for the
                                     * Northern District of Iowa.
Ronnie Lynn Johnson,                 *
                                     *     [UNPUBLISHED]
           Defendant-Appellant.      *
                                ___________

                             Submitted: December 16, 1999
                                 Filed: December 21, 1999
                                  ___________

Before MURPHY and MAGILL Circuit Judges, and SMITH*, District Judge.
                           ___________

PER CURIAM.

       Ronnie Johnson was convicted of attempting to manufacture marijuana and the
district court1 sentenced him to 60 months in prison. He now appeals his conviction
and his sentence, challenging the sufficiency of the evidence and the amount of
marijuana plants for which he should be held accountable. We have carefully gone


      *
      The HONORABLE ORTRIE D. SMITH, United States District Judge for the
Western District of Missouri, sitting by designation.
      1
       The Honorable Michael J. Melloy, Chief Judge, United States District Court for
the Northern District of Iowa.
over the record and the transcript of the district court's oral sentencing findings and its
credibility determinations and we conclude that there was sufficient evidence to uphold
the verdict and the court's sentencing decisions.

      For these reasons, the judgment of the district court is affirmed.


      A true copy.


             Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-